Citation Nr: 0512071	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  96-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative disc disease at L5-S1 characterized as a low 
back disorder.


REPRESENTATION

Appellant represented by:	Joshua J. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 through April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A. § 5103A.  This assistance specifically includes 
the right to present evidence at a hearing.  

The claimant indicated on his November 1995 VA Form 9 that he 
wished to testify at a Board hearing.  A hearing was 
scheduled at the RO in March 2005 and the veteran was 
provided notice of this hearing in January 2005.  The veteran 
failed to report to the scheduled hearing.  In correspondence 
dated four days after the scheduled hearing, the VA was 
notified that the veteran had changed representatives.  The 
new representative notified the Board that he was unable to 
attend the March 2005 scheduled hearing due to prior trial 
obligations.  The representative also stated that his client 
attempted to reschedule the March 2005 hearing date but was 
unsuccessful.  Based on the above, the representative 
concluded that his client's failure to appear was with good 
cause and the cause of his failure to appear arose under 
circumstances that did not allow him to submit a timely 
request for a rescheduled hearing.  As the veteran's failure 
to appear for the March 2005 Travel Board hearing was due to 
good cause and as the veteran's representative moved to have 
a new hearing in writing less than 15 days following the 
original hearing date and set forth reasons for his client's 
failure to appear and why a timely request for a postponement 
could not have been submitted, due process considerations 
mandate that the hearing be rescheduled.  See 38 C.F.R. § 
20.704 (d) (2004).  

Therefore, the claimant must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the claimant 
for a Travel Board hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The purpose of this remand is to ensure due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

